Title: Bernard Peyton to Thomas Jefferson, 29 March 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Rich’d 29 March 1819 
          
          I am favor’d this morning with your esteemed letter of the 25 curt: & observe contents:   Your Corks from Norfolk were forwarded immediately on their receipt, together with a Box of Books to your address from F. A. Mayo’s of this City, by Gelmores Boat, long enough to have reached you before this, which I hope is the case, & that they will be in good time for your purposes: whenever I receive an article on your account I never fail to forward it by the very first safe conveyance, and delight in an opportunity to render you an acceptable tho’ humble service.
          
            With high respect & sincere esteem
             Your Mo: Obd: Hubl: Servt:
             Bernard Peyton
          
        